Certiorari proceeding to review the determination of the board of standards and appeals of the city of New York denying appellant’s application to vacate a revocation of a building permit on the ground that prior to such revocation the appellant had proceeded in accordance with the building permit and had expended substantial sums of money. Order sustaining the determination of the board of standards and appeals and dismissing the proceeding unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.